Citation Nr: 0402093	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
following a February 2000 rating decision which assigned an 
effective date of September 17, 1999 for an award of service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether the veteran filed a timely substantive appeal 
following the January 2003 supplemental statement of the case 
addressing the assignment of an effective date of September 
17, 1999 for an award of a total disability evaluation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1951 to October 
1971, when he retired with total active service of nearly 20 
years.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  By a rating decision issued in 
February 2000, the RO, in pertinent part, granted service 
connection for PTSD, effective September 17, 1999.  By a 
rating decision issued in May 2001, the RO granted an award 
of TDIU, effective September 17, 1999.  The veteran submitted 
a timely notice of disagreement (NOD) with the effective date 
assigned for TDIU in June 2001.  The RO issued a July 2002 
statement of the case (SOC) which addressed the 
appropriateness of the September 17, 1999 effective date for 
the award of service connection for PTSD.  Thereafter, in 
August 2002, the veteran submitted a substantive appeal form.  
The RO issued a supplemental SOC (SSOC) addressing the 
appropriate effective date for an award of TDIU in January 
2003.  

During the pendency of the claims on appeal, the veteran 
sought service connection for cardiac disease as secondary to 
PTSD.  The RO denied that claim by a rating decision issued 
in March 2003.  The record before the Board does not reflect 
that the veteran has disagreed with that determination, and 
no claim related to cardiac disease is before the Board for 
review.

Following review of the evidence and contentions, the Board 
finds that the issues on appeal are more accurately stated as 
reflected on the title page of this decision.  




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained, and all 
relevant evidence of record has been considered.

2.  Following a February 2000 rating decision which awarded 
service connection for PTSD, the veteran disagreed with the 
assigned initial disability evaluation, but the veteran did 
not disagree with the effective date of September 17, 1999 
assigned for the award of service connection until June 2001.  

3.  Following the May 2001 issuance of a rating decision 
which granted a TDIU and assigned an effective date of 
September 17, 1999 for the award of TDIU, the veteran 
submitted a timely disagreement with that effective date, but 
he did not submit a substantive appeal following the January 
2003 supplemental statement of the case which addressed that 
disagreement.  

4.  The veteran's previous claims for service connection for 
a psychiatric disorder were denied in RO decisions issued in 
December 1985 and in September 1995; the veteran was notified 
of those decisions but did not respond to either decision 
within one year of notification, and those decisions became 
final.

5.  The veteran's present claim for service connection for 
PTSD was received by the RO on September 17, 1999; the RO has 
accepted that date as the date of submission of a claim for 
TDIU.


CONCLUSIONS OF LAW

1.  In the absence of a timely NOD, the Board does not have 
jurisdiction to review an appeal of the assignment of 
September 17, 1999 as the effective date for an award of 
service connection for PTSD; but, if the Board has 
discretionary authority to review that appeal, no criterion 
for assignment of an effective date prior to September 17, 
1999 for the award of service connection for PTSD has been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.105, 3.400, 20.200, 20.202, 20.302 (2003).  

2.  In the absence of a timely substantive appeal following 
the SSOC addressing the September 17, 1999 effective date 
assigned for an award of TDIU, the Board has no jurisdiction 
to review the determination assigning that effective date; 
but, if the RO's actions are construed as waiver of that 
requirement, no criterion for assignment of an effective date 
prior to September 17, 1999 for the award of TDIU has been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.105, 3.400, 20.200, 20.202, 20.302 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted both a timely NOD 
and a timely substantive appeal as to each of the issues 
certified on appeal.  In particular, the veteran contends 
that a June 2000 NOD, which disagreed with the initial 
disability evaluation assigned for PTSD, constituted a NOD as 
to the effective date for the award of service connection for 
PTSD.  The veteran further contends that, as he already had 
an appeal for an increased disability evaluation in process, 
no further action was required on his part to appeal the 
effective date of the award of TDIU.  

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Second, VA also has a duty to assist the veteran 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA 
also provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

In this case, VA's duty to notify the veteran of the evidence 
and actions necessary to timely appeal the determinations and 
to inform him as to whether he had the burden of producing or 
obtaining evidence were met in several ways.  Initially, the 
veteran was informed, in the attachments to a rating decision 
issued in February 2000, of the right to disagree with the 
decision and was advised of the period during which he might 
timely submit such disagreement.  The veteran apparently 
received this information, because he submitted a timely, 
written NOD disagreeing with the initial disability 
evaluation assigned following the grant of service connection 
for PTSD.

The veteran was again informed of the evidence and actions 
necessary to timely appeal the determination on a claim when 
he was notified of the May 2001 rating decision.  In 
addition, the veteran was notified of the actions required to 
submit a timely substantive appeal, and was advised of the 
period in which a timely substantive appeal could be 
submitted, by attachments to SOCs issued in May 2000, 
September 2000, July 2002, and January 2003.

In September 2001, the RO notified the veteran of the 
enactment of the VCAA and the general provisions of that 
enactment.  The veteran was specifically notified of the 
evidence required to substantiate his claim for an effective 
date prior to September 17, 1999 for TDIU.  Since the veteran 
had just submitted the disagreement with that effective date 
in June 2001, the September 2001 notification to the veteran 
as to how to substantiate a claim for an earlier effective 
date was timely, and preceded the adjudication of that claim.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).  The Board notes that no VCAA notification was 
provided to the veteran regarding a claim for an effective 
date prior to September 17, 1999, because the veteran never 
submitted a notice of disagreement as to that effective date.

The September 2001 letter advised the veteran that he should 
identify evidence of treatment for his service-connected 
disabilities at VA or non-VA facilities prior to September 
17, 1999 and should provide any evidence which showed that he 
submitted a claim for service connection or service-connected 
unemployability prior to September 17, 1999.  

Because the issues of timeliness of a NOD or substantive 
appeal had not been addressed by the RO, the Board provided 
letters to the veteran in November 2003 which explained that 
a NOD and substantive appeal were required to perfect an 
appeal of an issue to the Board.  These letters described the 
facts and elements of the record which the Board believed 
disclosed that the NOD or substantive appeal requirements for 
appeal had not been met.  The veteran clearly received and 
understood these letters, as he responded with descriptions 
of the evidence he believed showed that he had submitted the 
required NOD and substantive appeal.  

The numerous communications of record, including the rating 
decisions, evidence development letters, letters explicitly 
advising the veteran of the enactment of the VCAA prior to 
the Board's letters regarding its questions regarding 
jurisdiction, and the November 2003 letter regarding the 
requirements for a substantive appeal, essentially complied 
with the requirements imposed by the VCAA and the case law 
interpreting the provisions of the VCAA.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
in this case.  

Procedural history

In 1985, the veteran submitted a claim for service connection 
for a psychiatric disorder.  This claim was denied by a 
rating decision issued in December 1985.  The veteran against 
sought service connection for a psychiatric disorder in 1994.  
In September 1995, the veteran was notified that new and 
material evidence to reopen that claim had not been 
submitted.

In a claim received by VA on September 17, 1999, the veteran 
sought service connection for PTSD.  By a rating decision 
issued in February 2000, the RO granted service connection 
for PTSD, effective September 17, 1999.  The RO also assigned 
an initial 30 percent disability evaluation for PTSD.  By a 
statement received by VA in March 2000, the veteran stated 
that his PTSD warranted an evaluation greater than 30 
percent, and also stated that he was unable to work as a 
result of that service-connected disability.  The veteran's 
statement constituted a NOD as to the initial disability 
evaluation assigned for PTSD, but did not in any manner 
address or reference the effective date assigned for the 
award of service connection.

In May 2000, the RO provided a SOC which responded to the 
veteran's disagreement with the assigned initial 30 percent 
disability evaluation.  The veteran perfected a timely 
substantive appeal as to the initial evaluation assigned for 
PTSD in June 2000.  In addition, the veteran submitted a 
formal claim for a total (100 percent) disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU).

Following further development, by a rating decision issued in 
September 2000, the RO increased the initial evaluation for 
PTSD from 30 percent to 70 percent, effective September 17, 
1999.  The RO issued a supplemental statement of the case 
(SSOC) which, in pertinent part, reflected an increased 
initial 70 percent evaluation for PTSD in September 2000.

By a rating decision issued in May 2001, the RO awarded TDIU 
and assigned an effective date of September 17, 1999 for the 
TDIU award.  In that rating decision, the RO also continued 
the 70 percent evaluation assigned for PTSD.  By a statement 
submitted in June 2001, the veteran stated that he disagreed 
with granting the 70 percent evaluation for PTSD with 
individual unemployability from September 1999.  The veteran 
stated he felt he should be awarded an evaluation "back to 
1985" when he was first diagnosed as having shell shock.

By a letter issued in September 2001, the RO acknowledged the 
veteran's disagreement with the effective date assigned for 
compensation at the 100 percent rate due to service-connected 
unemployability (TDIU).  The letter advised the veteran as to 
how to substantiate his claim for an earlier effective date 
for TDIU.

In July 2002, the RO provided a SOC which stated that the 
issue was "entitlement to service connection for PTSD" but 
which explained why the appropriate effective date for the 
grant of service connection for PTSD was no earlier than 
September 17, 1999.  The veteran, in early August 2002, 
submitted a VA Form 9, Appeal to Board of Veterans Appeals, 
to perfect his appeal of that claim.  By a letter issued in 
January 2003, the RO issued a SSOC which addressed the claim 
for an effective date for the grant of service connection for 
PTSD prior to September 17, 1999 and the issue of an 
effective date for the award of TDIU prior to September 17, 
1999.

By a letter issued in November 2003, the Board notified the 
veteran that, as to the issue of entitlement to an effective 
date prior to September 17, 1999 for the grant of service 
connection for PTSD, the veteran's NOD was untimely.  As 
noted by the Board in that letter, the veteran was notified 
of the award of service connection for PTSD in February 2000.  

In a separate letter issued in November 2003, the Board 
notified the veteran that, as to the issue of entitlement to 
an effective date prior to September 17, 1999 for the award 
of TDIU, there was no substantive appeal following issuance 
of the SSOC which addressed that issue.  As noted by the 
Board in that letter, the RO issued the SSOC as to the 
effective date for TDIU in January 2003, and there was no 
communication by the veteran regarding his appeal after the 
issuance of that SSOC. 

1.  Claim for earlier effective date for grant of service 
connection for PTSD

A NOD is defined by regulation as a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
38 C.F.R. § 20.2001.  Generally, a NOD must be filed within 
one year from the date of mailing to the veteran of the 
notice of the result of initial review or determination with 
which it is disagreeing.  38 U.S.C.A. § 7105(d)(1).  Whether 
a document is a NOD is a question of law.  

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a veteran must express 
disagreement with each new and previously undecided issue if 
the veteran wishes to contest that issue.  The Court has also 
specifically held that a disability claim includes five 
elements.  The degree of the disability, in this case, the 30 
percent evaluation initially assigned for PTSD, and the 
effective date of the grant of service connection for a 
disability, in this case, September 17, 1999, are two 
separate elements among the five elements which may be 
addressed in a disability determination.  Grantham v. Brown, 
1114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Henderson v. West, 
11 Vet. App. 245, 246, 247 (1998).  

Because the assignment of a disability rating and the 
assignment of the effective date for an award of service 
connection were each separate elements of the February 2000 
rating decision, the veteran was required to submit some 
indication of his disagreement with each of the separate 
elements he wished to contest.  In this case, the veteran 
indicated only that he disagreed with the 30 percent 
evaluation assigned for his service-connected PTSD.  

The record establishes that the veteran was first notified of 
the assigned effective date for the grant of service 
connection in February 2000, and, by law, that determination 
became final one year later, in February 2001.  The Board 
finds no language in any document submitted by or on behalf 
of the veteran prior to February 2001 which may be construed 
as a disagreement with the assignment of September 17, 1999, 
as the effective date for the award of service connection for 
PTSD.  

The veteran argues that he has submitted a timely 
disagreement with that effective date, because he submitted a 
NOD in June 2001.  However, the determination as to whether a 
NOD is timely is, by law, based on the first (earliest) 
notice to the veteran of an adjudicative determination.  As 
part of the May 2001 award of TDIU, the veteran was again 
notified, in essence, that September 17, 1999 had been 
assigned as the effective date for the grant of service 
connection for PTSD, because that date, September 17, 1999, 
the date of the claim for service connection for PTSD, was 
assigned for the grant of TDIU.  

However, the May 2001 notice to the veteran that the award of 
service connection for PTSD was effective as of September 17, 
1999 was not the first notice to the veteran of that 
adjudicative determination.  In fact, the assignment of the 
effective date for PTSD had already become final by May 2001, 
since the veteran had first been notified in February 2000 of 
the determination to assign that effective date for the award 
of service connection for PTSD.  The discussion in the May 
2001 rating decision of the February 2000 assignment of an 
effective date for service connection for PTSD did not allow 
the veteran to timely disagree with the effective date 
assigned for the grant of service connection. 

The veteran was notified in May 2001 that he had been granted 
TDIU, effective September 17, 1999.  The following month, in 
June 2001, the veteran submitted a timely NOD disagreeing 
with the effective date assigned for the award of TDIU.  The 
veteran apparently contends that the timely disagreement with 
the effective date of the award of TDIU should also be 
considered a timely disagreement as to the effective date for 
the award of service connection for PTSD.  

The Board has no statutory or regulatory authority to accept 
the timely NOD as to the effective date assigned for the 
award of TDIU as also constituting a timely NOD as to the 
effective date assigned for the award of service connection 
for PTSD.  In particular, as noted above, the effective date 
assigned for the award of service connection for PTSD was 
already final.  

The veteran appears to contend, alternatively, that because 
he submitted a timely disagreement with the initial 
disability evaluation, and that issue remained on appeal 
until the veteran withdrew it in June 2001, that NOD should 
be accepted as a NOD as to the effective date assigned for 
the grant of service connection as well.  As noted above, the 
Court has determined that the disability evaluation and the 
effective date of service connection for the disability are 
separate elements which require separate NODs.  The Board has 
considered whether a liberal construction of the NOD as to 
the disability evaluation could support a determination that 
the veteran meant to include disagreement with the effective 
date, but the language used by the veteran, "I feel my PTSD 
warrants an evaluation greater than 30%," does not, as a 
matter of fact, support such a construction.  

In short, the Board is unable to find any basis which would 
support a determination that the veteran submitted a timely 
NOD as to the effective date assigned for the grant of PTSD 
in this case.  The Board certainly sympathizes with the 
veteran's belief that he has appealed the issue of the 
effective date of the award of service connection for PTSD, 
as the RO did issue a SSOC which addressed the issue.  
Nevertheless, the RO was in error to address that issue, 
since the veteran had not submitted a timely notice of 
disagreement.  The RO's error does not confer jurisdiction on 
the Board to consider the matter on appellate review.

However, the Board is aware of the Court's decisions which 
suggest that the Board's jurisdiction to review claims under 
these circumstances may be discretionary.  See, e.g., Myers 
v. Principi, 16 Vet. App. 228, 234 (2002) (noting that, 
although "plain meaning of section 7105(d)(5) strongly 
suggests that a discretionary authority is granted, the Court 
need not reach that issue"; Malone v. Gober, 10 Vet. App. 
539, 544 (1997) (discussing care that Secretary "may" 
provide, as opposed to "shall" provide, as being left to his 
discretion); Willis v. Brown, 6 Vet. App. 433, 435 (1994) 
(use of word "may" in statute makes action discretionary).

The Board notes that, even if reviewed on the merits, the 
outcome of this issue is no more favorable to the veteran.  
In particular, the Board has no authority to grant an 
effective for an award of disability compensation prior to 
the veteran's claim for service connection for such 
disability.  The governing statutory provisions, at 
38 U.S.C.A. § 5110(a), provide that the effective date of an 
award based on an original claim or a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  

In this case, the veteran's previous claims for service 
connection for a psychiatric disorder were denied in RO 
decisions issued in December 1985 and September 1995.  The 
veteran was notified of such decisions but did not respond to 
either decision within one year of notification, and those 
decisions became final.  The record reflects that the veteran 
did not submit a communication of any type to the RO 
following the September 1995 rating decision until the 
veteran's present claim for service connection for PTSD was 
received by the RO on September 17, 1999.  

Thus, under the statute, the RO's assignment of September 17, 
1999, as the effective date for the award of service 
connection to the veteran for PTSD is correct, because he 
submitted the request to reopen that claim on September 17, 
1999.  Nonetheless, the veteran could be entitled to an 
effective date prior to the date of submission of his claim 
in September 1999 if he submitted an informal request to 
reopen the claim for service connection for PTSD prior to 
that date.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

In this case, as noted above, after the veteran was informed 
in 1995 that his request to reopen the claim for service 
connection for a psychiatric disorder could not be granted, 
the record does not include any communication from him or any 
other individual acting on his behalf, or any document which 
might serve as an informal claim, prior to September 17, 
1999.  There is no statement or fact in the record which 
establishes that a claim for such benefits was submitted 
prior to September 17, 1999.  In particular, the Board notes 
that clinical records reflecting that the veteran sought 
treatment for PTSD cannot constitute an informal claim for 
service connection for that disorder, as service connection 
was not in effect for that disorder.  See 38 C.F.R. § 3.157.  
The law does not provide any exception allowing an effective 
date prior to the date of receipt of the application for 
benefits under the circumstances of this claim.

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  Thus, as another 
alternative, the veteran may be entitled to an earlier 
effective date, if he establishes that there was CUE in this 
case.  CUE requires a finding that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).

The veteran does not contend that the statutory or regulatory 
provisions in effect at the time were incorrectly applied.  
Nevertheless, the Board has considered whether such error was 
present, but finds that the RO did correctly apply the 
governing statutes and regulations in February 2000 when it 
assigned the September 17, 1999 effective date for the grant 
of service connection for PTSD.  38 C.F.R. § 3.105.  The 
Board is unable to find any basis in governing statutes or 
regulations which would authorize an effective date prior to 
September 17, 1999, in this case, if, in fact, the Board had 
jurisdiction to review the appeal.  The appeal must be 
denied.

2.  Claim for earlier effective date for award of TDIU

Following the RO's May 2001 award to the veteran of TDIU, 
effective September 17, 1999, the veteran clearly disagreed 
with the effective date assigned for the award of TDIU, by a 
statement submitted in June 2001.  The veteran's disagreement 
with the effective date assigned for the award of TDIU was 
timely, since the notice of the award of TDIU was issued in 
May 2001 and the veteran's disagreement with the effective 
date for that award was received the next month, in June 
2001.  

However, as set forth in the procedural history above, the RO 
did not address the effective date for TDIU in the SOC which 
followed the veteran's June 2001 NOD.  Instead, the RO, in 
error, addressed a different effective date issue, the 
effective date for the award of service connection for PTSD.  
Following the issuance of this SOC, the veteran attempted to 
submit a substantive appeal as to the effective date for the 
award of TDIU.

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105(a) (emphasis added).  A 
substantive appeal consists of a properly completed VA Form 9 
(Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information, namely an 
acknowledgment that an appeal is being perfected or an 
identification of specific issues being appealed.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2003).  Where a veteran files a timely NOD, 
but fails to timely file a Substantive Appeal, the appeal is 
untimely, and it is proper for the Board to dismiss the 
claim.  Roy v. Brown, 5 Vet. App. 554, 555 (1993). 

Since the RO had not issued a SOC addressing the effective 
date of an award of TDIU, the substantive appeal form 
submitted by the veteran in August 2002 following the July 
2002 SOC did not perfect an appeal as to the effective date 
for the TDIU.  It is proper for the Board to dismiss the 
claim.  Id.

The Board certainly sympathizes with the veteran's belief 
that he appealed the issue of the effective date of the award 
of service connection for TDIU, as the RO did issue a SOC 
which addressed an effective date of an award.  
Unfortunately, that July 2002 SOC concerned the effective 
date of the award of service connection for PTSD, not the 
effective date of the TDIU award.  In the absence of a 
perfected appeal, the Board does not have jurisdiction to 
review the appeal of the effective date assigned for the 
award of TDIU in this case.  38 U.S.C.A. § 7105.

As noted above, some Court decisions have suggested that the 
Board's jurisdiction to review claims under these 
circumstances may be discretionary.  If the Board's 
jurisdiction is discretionary, the veteran's contention that 
he has submitted a timely substantive appeal as to the 
effective date for TDIU could be a circumstance over which 
the Board would wish to exercise its discretion.  In this 
case, the record establishes that the veteran intended to 
perfect appeal of the issue, and the RO's error in addressing 
an unappealed issue, in essence, led the veteran to believe 
he had properly perfected an appeal, and the veteran was not 
advised that the appeal had not been perfected in a manner he 
could understand.  

However, if the Board exercised its discretion to accept 
jurisdiction as to this claim, if it has such jurisdiction, 
the outcome would not be favorable to the veteran.  The award 
in question, TDIU, is, by its terms, compensation provided 
because the veteran is unemployable due to service-connected 
disabilities.  The veteran has been granted service 
connection for one disability, PTSD.  Since service 
connection was not awarded for PTSD prior to September 17, 
1999, the veteran's award of total compensation due to 
unemployability caused by service-connected PTSD cannot be 
effective prior to the date of the award of service 
connection for PTSD.  

Although the veteran did not allege that he was unemployable 
as a result of his service-connected PTSD until he submitted 
a claim for TDIU in October 2000, the RO has assigned an 
effective date of September 17, 1999 for the grant of TDIU.  
While the Board does not disagree with the September 1999 
assigned effective date for the award of TDIU, the Board is 
unable to find any communication and or evidence prior to 
that time which could be considered a formal or informal 
claim for TDIU.  

VA has no authority to assign any effective date for a grant 
of an award of service connection or for an increased 
evaluation prior to the date on which the claim of 
entitlement to service connection for the disability, or at 
the request to reopen, was received.  In this case, the 
veteran's claim for service connection for PTSD was submitted 
on September 17, 1999.  The Board is unable to find any 
factual evidence or any legal theory of entitlement which 
would authorize the Board to grant and effective date for the 
award of TDIU prior to September 17, 1999, when service 
connection for PTSD became effective.  The appeal for an 
effective date prior to September 17, 1999, for the award of 
TDIU must be dismissed for lack of jurisdiction or denied on 
the merits.


ORDER

The appeal for an effective date prior to September 17, 1999 
for an award of service connection for PTSD is dismissed.

The appeal for an effective date prior to September 17, 1999 
for an award of TDIU is dismissed.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



